            Case 9:19-bk-03270-FMD            Doc 29     Filed 10/04/19      Page 1 of 8




                   IN THE UNITED STATES BANKRUPTCY COURT
                MIDDLE DISTRICT OF FLORIDA, FORT MYERS DIVISION
In Re:

JAMES ANTHONY BROWNLEE                                 Case No. 9:19-bk-03270-FMD


                     Debtor.                       /

                 MOTION TO SELL PROPERTY OF THE ESTATE FREE
                 AND CLEAR OF PURPORTED LIENS AND INTERESTS

         A preliminary hearing in this case will be held on October 17, 2019 at 9:30 a.m. in Fort Myers
 Federal Building and Federal Courthouse, Room 4-117, Courtroom E, 2110 First Street, Fort Myers,
 Florida 33901 to consider and act upon the following or this matter and transact such other business
 that may come before the Court: Motion to Sell Property of the Estate Free and Clear of Purported
 Liens and Interests.

 1.      The hearing may be continued upon announcement made in open court without further notice.
 2.      Appropriate Attire – You are reminded that Local Rule 5072-1(b)(16) required that all persons
         appearing in court should dress in business attire consistent with their financial abilities.
         Shorts, sandals, shirts without collars, including tee shirts and tank tops, are not acceptable.
 3.      Avoid delays at courthouse security checkpoints. You are reminded that Local Rule 5073-1
         restricts the entry of cellular telephones and, except in Orlando, computers into the
         courthouse absent a specific order of authorization issued beforehand by the presiding judge.
         Due to heightened security procedures, persons must present photo identification to enter the
         courthouse.


        COMES NOW the Trustee in the above-styled case, ROBERT E. TARDIF JR., and files
this Motion to Sell Property of the Estate Free and Clear of Liens and Interests and moves this
Court pursuant to 11 U.S.C. §§ 105 and 363(f) and Rule 6004 for entry of an Order authorizing
the sale of property of the estate by private sale free and clear of liens and interests and states as
follows:

1.     The Debtor filed this bankruptcy case and Robert E. Tardif Jr., has been appointed as
Trustee to administer the case.

2.     Property: Trustee proposes to sell the bankruptcy estate’s interest in the following
property: 217 Cornwall Avenue, Trenton, New Jersey – Lot 7, Block 33802, Municipality of
Trenton.

3.      Purchaser: The proposed purchaser is Thomas E. Taylor III and Deborah L. Taylor, their
permitted assigns or designees. To the Trustee’s knowledge the purchaser does not have any
relationship to the Debtor or any other party in interest. The purchase and sale agreement with
attachments is voluminous so the Trustee is not attaching the agreement to this motion in order to
             Case 9:19-bk-03270-FMD             Doc 29      Filed 10/04/19        Page 2 of 8




reduce mailing costs. The Trustee will provide a complete copy of the agreement to any party in
interest that makes a request and provides an email address to receive a copy.

4.     Price: The selling price is $222,000.00. The Trustee has not had the property appraised.
However, the Trustee retained a real estate agent, and the sales price represents an arms-length
negotiated amount. The Trustee, after due diligence, believes the selling price is fair and
reasonable.

5.      The following appear to have an interest in the properties to be sold by the Trustee:

Parties in Interest                               Nature of Interest
       Amount

Mr. Cooper                               Mortgage Lien                     Approx.            $240,703.00
Wells Fargo Bank Nv NA                   Mortgage Lien                     Approx.             $82,784.00

6.       Section 363(f) of the Bankruptcy Code provides, in pertinent part, that: "the trustee may sell
property . . . free and clear of any interest in such property and of an entity other than the estate, only
if – (2) such entity consents; or (3) such interest is a lien and the price at which such property is to be
sold is greater than the aggregate value of all liens on such property; or (4) such interest is in bona
fide dispute; . . . ."

7.     With regard to the above Parties in Interest, the Trustee believes that the necessary
requirements for a sale free and clear of liens and interests exist by stating the following:

        a.       Mr. Cooper – This Party in Interest has a first priority lien against the property by
        virtue of a recorded mortgage against the property. The Trustee anticipates that this party
        may receive full payment. The expected net proceeds of the sale being proposed is more
        than the amount due so the Court can approve the sale pursuant to § 363(f)(3) with regard
        to this interest. However, the Trustee believes that if the net proceeds are not sufficient to pay
        this party in full (if the transaction is a short sale), it will consent to the sale by accepting a
        payment less than it is due so the Court can approve the sale pursuant to § 363(f)(2).

        b.       Wells Fargo Bank Nv NA – This Party in Interest has a second priority lien against
        the property by virtue of a recorded mortgage against the property. The Trustee believes
        that if the net proceeds are not sufficient to pay this party in full that it will consent to the sale
        by accepting a payment less than it is due so the Court can approve the sale pursuant to §
        363(f)(2).

8.      The sale of the property free and clear of liens of the above-named individuals and entities is
in the best interests of the Debtors’ estate, its creditors and other parties in interest.

9.   Terms: The property is being sold “AS IS, WHERE IS WITH ALL FAULTS AND
DEFECTS THEREIN” with no representations or warranties of any kind.
            Case 9:19-bk-03270-FMD          Doc 29     Filed 10/04/19     Page 3 of 8




10.    Benefit to Estate: The Trustee believes the net sales proceeds to the estate will be
approximately $10,000.00.

11.     Closing Costs: The Trustee expects to pay the following undisputed liens, claims or costs
at the closing:

       a.       Mr. Cooper – Approximately $187,000.00.

       b.       Wells Fargo Bank Nv NA – Approximately $6,000.00

       c.       Commission – Linda Reid/Gloria Nilson & Co and any cooperating agent/broker,
                if any - $13,320.00.

       d.       Other reasonable and customary closing costs to the Trustee, as Seller, which may
                include the following:

               i.   Settlement/Closing Charges (Approximately)                         $   275.00
              ii.   Title Insurance/Search (Approximately)                             $   250.00
            iii.    Water/Sewer Delinquency (Approximately)                            $   500.00
             iv.    Reasonable and customary closing costs not to exceed               $   750.00
              v.    Transfer Tax (State and/or County)                                 $ 1,200.00
             vi.    2019 Taxes and/or Prorated taxes                                   $ 4,100.00
            vii.    Trustee Liability Insurance                                        $   650.00

       e.       A true and accurate copy of an estimated net sheet or closing statement is attached
                to this motion.

       f.       Since this motion contemplates a short-sale scenario, it is possible that there may
                be slight variances in the amounts to be paid to lienholders. However, it is the
                expectation that the net amount to be received by the estate shall be the amount
                stated above.

12.    Request to Waive Stay: At the hearing on this motion the Trustee will request that the
       Court enter an order waiving the 14-day stays set forth in Rules 6004(h) and 6006(d) of the
       Federal Rules of Bankruptcy Procedure and providing that the order granting this motion
       be immediately enforceable and that the closing under the purchase agreement may occur
       immediately.

       WHEREFORE the Trustee moves the Court for entry of an Order authorizing the sale of
the above-described property free and clear of liens and interests pursuant to Section 363(f), in
accordance with the terms stated herein.
            Case 9:19-bk-03270-FMD          Doc 29     Filed 10/04/19    Page 4 of 8




                                      Certificate of Service

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
Electronically to the Assistant United States Trustee, David Lampley and those appearing in this
case who are registered with CM/ECF and by Certified Mail to C. Allen Parker, President and
Interim Chief Executive Officer of Wells Fargo Bank Nv NA, 101 North Phillips Avenue, Sioux
Falls, SD 57104 and by Regular U.S. Mail to James Anthony Brownlee, 25069 Peacock Lane #
101, Naples, FL 34114 and those creditors and parties in interest on the attached matrix on October
4, 2019 that are required to be served pursuant to Local Rule 2002-1(c).

                                                   /s/ Robert E. Tardif Jr.
                                                   Robert E. Tardif Jr., Trustee
                                                   P.O. Box 2140
                                                   Fort Myers, Florida 33902
                                                   Telephone: 239/362-2755
                                                   Facsimile: 239/362-2756
                                                   Email: rtardif@comcast.net
                            Case 9:19-bk-03270-FMD                     Doc 29       Filed 10/04/19         Page 5 of 8



American Land Title Association                                                                          ALTA Settlement Statement - Combined
                                                                                                                           Adopted 05-01-2015

 File No./Escrow No.: 89537SF-01                                Surety Title Company, LLC
 Print Date & Time: 09/26/19 11:54 AM                          ALTA Universal ID: 1051477
 Officer/Escrow Officer:                                         11 Eves Drive, Suite 150
 Settlement Location:                                              Marlton, NJ 08053


 ,

Property Address:                                        Block 33802, Lot 7(additional lot 6), Trenton City, in Mercer County, NJ
                                                         217 Cornwall Avenue
                                                         Trenton, NJ 08618
Borrower:                                                Thomas E Taylor III and Deborah L Taylor
                                                         4 Tupelo Row
                                                         Princeton, NJ 08540

Seller:                                                  Robert E. Tardif, Jr as Trustee for the Bankruptcy case 19-03270 Middle District of
                                                         Florida Estate of James Anthony Brownlee
                                                         217 Cornwall Avenue
                                                         Trenton, NJ 08618

Lender:                                                  Department of Commerce

Settlement Date:                         11/22/2019
Disbursement Date:
Additional dates per state requirements:



                       Seller                                            Description                                  Borrower/Buyer
         Debit                  Credit                                                                              Debit         Credit
                                            Financial
                                $222,000.00 Sale Price of Property                                                 $222,000.00
                                            Deposit                                                                                    $2,220.00
                                            Loan Amount                                                                              $177,600.00

                                            Prorations/Adjustments
                                  $1,173.70 City/town taxes from 11/23/2019 thru 12/31/2019                           $1,173.70

                                                  Title Charges & Escrow / Settlement Charges
                                                  Title - County Search & Copies to Surety Title Company, LLC           $100.00
                                                  - Trust
                                                  Title - Examination to Surety Title Company, LLC - Trust              $100.00
                                                  Title - Photocopies to Surety Title Company, LLC - Trust               $10.00
                                                  Title - Record Notice of Settlement to Surety Title                    $40.00
                                                  Company, LLC - Trust
                                                  Title - Survey Endorsement to Surety Title Company, LLC -              $25.00
                                                  Trust
                                                  Title - Transaction Platform Fee to Surety Title Company,              $15.00
                                                  LLC - Trust

Copyright 2015 American Land Title Association.                                                                               File # 89537SF-01
All rights reserved.                                                          Page 1 of 4                       Printed on: 09/26/19 11:54 AM
                            Case 9:19-bk-03270-FMD                      Doc 29        Filed 10/04/19         Page 6 of 8




                       Seller                                              Description                                   Borrower/Buyer
         Debit                  Credit                                                                                 Debit         Credit
                                                  Title - Wire Fee to Surety Title Company, LLC - Trust                    $15.00
                                                  Title - ALTA 8.1-06 to Surety Title Company, LLC - Trust                 $25.00
                                                  Title - ALTA 9.10-06 to Surety Title Company, LLC - Trust                $25.00
                                                  Title - Closing Protection Letter to Surety Title Company,               $75.00
                                                  LLC - Trust
                                                  Title - Cover Record to Surety Title Company, LLC - Trust                 $50.00
                                                  Title - E-Mail Packages to Surety Title Company, LLC - Trust              $50.00
                                                  Title - Lender's Title Insurance($857.00) to Surety Title                 $25.00
                                                  Company, LLC - Trust
                                                  Title - Overnight Delivery to Surety Title Company, LLC -                 $40.00
                                                  Trust
                                                  Title - Recording Service Fee - Cash to Surety Title                      $15.00
                                                  Company, LLC - Trust
                                                  Title - Tax Search to Surety Title Company, LLC - Trust                   $30.00
                                                  Title - Tidelands Search to Surety Title Company, LLC - Trust             $25.00
                                                  Title - Upper Crt / US Patriot Search to Surety Title                     $40.00
                                                  Company, LLC - Trust
                                                  Title Outgoing wire fee x3 $10 each to Surety Title                       $30.00
                                                  Company, LLC - Trust
              $262.50                             Title Settlement fee to Surety Title Company, LLC - Trust               $262.50
                                                  Title - Owner's Title Insurance($212.00) to Surety Title               $1,044.00
                                                  Company, LLC - Trust
              $250.00                             Title Examination Estimate
               $30.00                             title overnight delivery &wire fee to Surety Title Company,
                                                  LLC - Trust

                                                  Government Recording and Transfer Charges
           $1,106.60                              Transfer Tax to Mercer County CLERK
             $105.00                              Motion to Sell Order Estimate to Mercer County CLERK

                                                  Payoff(s)
                                                  Lender: Payoff of second mortgage loan             $6,000.00
                                                           to Estimate
           $6,000.00                                        Total ($6,000.00)
                                                  Lender: Payoff of first mortgage loan to         $187,000.32
                                                           Estimate only
       $187,000.32                                          Total ($187,000.32)

                                                  Miscellaneous
          $2,850.00                               4th Qrt tax 10/1-12/31 to Trenton City TAX COLLECTOR
         $11,100.00                               Bankruptcy Estate Fee to Robert E. Tardif, Jr., as trustee for
                                                  Bankruptcy Estate of James Anthony Brownlee
                                                  closing coordination to Ocean Title LLC                                 $395.00
           $8,880.00                              Commission-Listing
                                                   to Gloria Nilson & Co Real Estate - PE
           $4,440.00                              Commission-Selling
                                                   to Gloria Nilson & Company Real Estate-PE
                                                  deed plotting fee to Trenton City Engineer                                $20.00
Copyright 2015 American Land Title Association.                                                                                  File # 89537SF-01
All rights reserved.                                                           Page 2 of 4                         Printed on: 09/26/19 11:54 AM
                            Case 9:19-bk-03270-FMD                       Doc 29        Filed 10/04/19          Page 7 of 8




                Seller                                                     Description                                   Borrower/Buyer
         Debit                  Credit                                                                                 Debit         Credit
           $499.28                                Water/Sewer Delinq will increse to Trenton Water Works
           $650.00                                Trustee Liability Ins to Robert E. Tardif, Jr., as trustee for
                                                  Bankruptcy Estate of James Anthony Brownlee
                       Seller                                                                                             Borrower/Buyer
        Debit                    Credit                                                                                Debit          Credit
       $223,173.70              $223,173.70                                 Subtotals                                 $225,630.20    $179,820.00
                                                                       Due From Borrower                                              $45,810.20
                                                                        Due From Seller
       $223,173.70              $223,173.70                                  Totals                                   $225,630.20       $225,630.20




Copyright 2015 American Land Title Association.                                                                                  File # 89537SF-01
All rights reserved.                                                            Page 3 of 4                        Printed on: 09/26/19 11:54 AM
                              Case 9:19-bk-03270-FMD       Doc 29         Filed 10/04/19   Page 8 of 8
Label Matrix for local noticing             Federal Home Loan Mortgage Corporation, as t    TD Auto Finance, LLC
113A-9                                      Robertson, Anschutz & Schneid, P.L.             c/o Bertis Echols
Case 9:19-bk-03270-FMD                      6409 Congress Ave., Suite 100                   1715 Aaron Brenner Drive
Middle District of Florida                  Boca Raton, FL 33487-2853                       Suite 800
Ft. Myers                                                                                   Memphis, TN 38120-1445
Fri Oct 4 09:28:49 EDT 2019
AMEX                                        AMEX                                            CHEXSYSTEMS
CORRESPONDENCE/BANKRUPTCY                   P.O. BOX 981537                                 CONSUMER RELATION
PO BOX 981540                               EL PASO, TX 79998-1537                          7805 HUDSON RD STE 100
EL PASO, TX 79998-1540                                                                      WOODBURY, MN 55125-1595


CHRYSLER FINANCIAL/TD AUTO                  CHRYSLER FINANCIAL/TD AUTO                      EQUIFAX CREDIT INFORMATION
ATTN: BANKRUPTCY                            PO BOX 9223                                     SERVICES, INC.
PO BOX 9223                                 FARMINGTON HILLS, MI 48333-9223                 P.O. BOX 740241
FARMINGTON HILLS, MI 48333-9223                                                             ATLANTA, GA 30374-0241


EXPERIAN                                    FEDERAL HOME LOAN MORTGAGE                      GLORIA NILSON & CO. REAL EST
475 ANTON BOULEVARD                         8250 JONES BRANCH DRIVE                         520 MAIN AVENUE
COSTA MESA, CA 92626-7037                   MC LEAN, VA 22102-3107                          BAY HEAD, NJ 08742-4700



INTERNAL REVENUE SERVICE                    MR. COOPER                                      MR. COOPER
CENTRAL INSOLVENCY OP                       8950 CYPRESS WATERS BLVD                        ATTN: BANKRUPTCY
PO BOX 7346                                 COPPELL, TX 75019-4620                          8950 CYPRESS WATERS BLVD
PHILADELPHIA, PA 19101-7346                                                                 COPPELL, TX 75019-4620


NATIONSTAR MORTGAGE, LLC                    RAS CITRON LAW OFFICE                           TRANSUNION CONSUMER SOLUTION
8950 CYPRESS WATERS BLVD                    130 CLINTON ROAD                                P.O. BOX 2000
COPPELL, TX 75019-4620                      SUITE 202                                       CHESTER, PA 19016-2000
                                            FAIRFIELD, NJ 07004-2927


US ATTORNEY GENERAL                         US ATTORNEY’S OFFICE MD FLA                     United States Trustee - FTM7/13
950 PENNSYLVANIA AVE NW                     400 N TAMPA ST STE 3200                         Timberlake Annex, Suite 1200
WASHINGTON, DC 20530-0009                   TAMPA, FL 33602-4774                            501 E Polk Street
                                                                                            Tampa, FL 33602-3949


Verizon                                     WELLS FARGO BANK NV NA                          David Lampley
by American InfoSource as agent             P O BOX 31557                                   The Dellutri Law Group, PA
PO Box 4457                                 BILLINGS, MT 59107-1557                         1436 Royal Palm Square Blvd.
Houston, TX 77210-4457                                                                      Fort Myers, FL 33919-1049


James Anthony Brownlee                      Linda Reid                                      Patrick Butler
25069 Peacock Lane, #101                    Gloria Nilson & Co. Real Estate                 BK Global Real Estate Services
Naples, FL 34114-9704                       800 Denow Rd., Ste N                            1095 Broken Sound Pkwy NW
                                            Pennington, NJ 08534-5246                       Suite 200
                                                                                            Boca Raton, FL 33487-3503

Robert E Tardif Jr.                         End of Label Matrix
Trustee                                     Mailable recipients      27
Post Office Box 2140                        Bypassed recipients       0
Fort Myers, FL 33902-2140                   Total                    27
